DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 19 and 20 directed to a method of making an array of elastic members and a method of designing an array of articles of different size, respectively, non-elected without traverse.  Accordingly, claims 19 and 20 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Cancel claims 19 and 20.
Allowable Subject Matter
Claims 1-5, 7-18, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, please see pages 2-4 of the Appeal Brief, filed 11/05/2021, with respect to the rejection of independent claim 1 under 35 U.S.C. 103 over Olson, Kuwano, and Wu have been fully considered and are persuasive. Wu was not found to render obvious modifying the elastic member by changing the size of the non-elastic region while maintaining the elastic member width defined by the uncontracted width of the inner and outer sheets in the transverse direction as claimed. Therefore, the rejection of independent claim 1 under 35 U.S.C. 103 over Olson, Kuwano, and Wu has been withdrawn. Furthermore, because Wu does not render the claimed invention obvious, the nonstatutory double patenting rejection of claims 1, 10, 11-14, and 17 over claims 1 and 8-10 of U.S. Patent No. 10,398,607 in view of Olson and Wu has been withdrawn as well. Therefore, claims 1-5, 7-18, and 21-24 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781